DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Examiner acknowledges that the present application (16/317,972, filed 01/15/2019) is a 371 of PCT/EP2017/000855, filed 07/17/2017 based on the European application EP16001564.0, filed 07/15/2016.  Examiner has established a priority date of 07/15/2016 as the priority date for this application.  

Specification

Specification is objected to because of the following informalities:  applicant used the following nomenclature in defining the sequences: “SEQ id n°” on pages 4-7, 9, etc..  Applicant is reminded that the proper nomenclature for a sequence identifier is “SEQ ID NO:” MPEP 2422.01.  Appropriate correction is required.

Claim Objections

Claims 1-20 are objected to because claims 1-3 contain the following informalities:  applicant used the following nomenclature in defining the sequences: 

Claims 4-20 are objected to as they depend on Claim 1, which has the informalities discussed above.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
A description adequate to satisfy 35 U.S.C. § 112, first paragraph, must “clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.  The Federal Circuit has identified a number of factors to be considered in evaluating the adequacy of disclosures supporting generic claims, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  The Federal Circuit has also rejected the notion that a disclosure can provide written description support for a claimed antibody simply by describing the target to which the antibody binds.  Amgen Inc., v. Sanofi, LLC, 872 F.3d. 1367, 1378 (Fed. Cir. 2017) (finding that the “newly characterized antigen test” which “allow[ed] patentees to claim antibodies by describing . . . the antigen” to which they bind “flouts basic legal principles of the written description requirement.”).  

Scope of the claimed genus
Independent claim 1 is drawn to an isolated antibody, functional fragment and derivative thereof which a) specifically binds to the O-acetylated GD2 (OAcGD2) ganglioside, said antibody comprising: b) a humanized light chain variable region (VL) 
It is important to note that SEQ ID NO:112 and SEQ ID NO:76 contain numerous indeterminate amino acids denoted Xaa, where Xaa represent recited alternative residues.  For example for SEQ ID NO: 76, the first AA in the sequence can be E or Q, the 5th AA in the sequence can be V or L, etc.  Many of these indeterminate AA’s are in the CDR regions (see Tables 4 and 5 of the instant specification; copied below).
    PNG
    media_image1.png
    344
    1235
    media_image1.png
    Greyscale

SEQ ID NO: 76 with CDR boxed in in red.  Image of SEQ ID NO:76 from Table 4 of Specification.  Red boundaries have been added to delineate where the CDR sequences are.  Note that AA’s with slashes “/” denote indeterminate amino acids.  For example AA 1 is listed as “E/Q”.  In the sequence listing attached, the first amino acid was denoted as X where X = E or Q.  


    PNG
    media_image2.png
    482
    1033
    media_image2.png
    Greyscale

SEQ ID NO:112 with CDR boxed in in red.  Image of SEQ ID NO:112 from Table 5 of Specification.  Red boundaries have been added to delineate where the CDR sequences are.  Note that AA’s with slashes “/” denote indeterminate amino acids.  For example AA 1 is listed as “D/E”.  In the sequence listing attached, the first amino acid was denoted as X where X = E or D.  

The claimed genus of antibodies as encompassed by Claim 1 lacks written description, because the claimed genus of antibodies comprises variability in the 3 VH CDR sequences, and 3 VL CDR sequences that have the ability to bind to O-acetylated GD2 with specific affinities (i.e. claims 4, 5, and 17-19).  The genus of antibodies that are encompassed by claim 1 comprises X’s, wherein X can be multiple possible amino acids leads to a situation where the CDR sequences can and will vary depending on which AA you pick for an X.  Is the first AA of the third CDR for SEQ ID NO:112 S or is it M?  Both satisfy the limitations of the claim, yet are different sequences in a crucial region.  The art does not teach and the instant specification does not permit a skilled artisan to envision all the possible antibodies reciting the partial structures to perform the recited function.
Dependent Claim 2 further limits the sequence(s) of the VL and VH in Claim 1.  Claim 2 requires that a) the VL amino acid sequence be selected from SEQ ID NOs: and/or b) the VH amino acid sequence be selected from SEQ ID NOs:131, 132 and 133.  
Dependent Claim 3 further limits the sequence(s) of the VL and VH in Claim 1.  Claim 3 requires that a) the VL amino acid sequence be selected from SEQ ID NOs:8, 9, 10, 11, 140, 134 and 135 and/or b) the VH amino acid sequence be selected from SEQ ID NOs:3, 4, 5, 136, 137, 138, 139, 131, 132 and 133.  
The use of the term and/or in Claims 2 and 3 leave open the possibility of selecting “or” and leaving the indeterminate amino acids of SEQ ID NOs:112 and 76 in the sequence.  For example, an antibody with a VL amino acid sequence comprising SEQ ID NO:8 and a VH amino acid sequence comprising SEQ ID NO:76 (and all of its indeterminate amino acids) satisfies Claim 3.  
Furthermore, Claims 2 and 3 each mention numerous VH sequences and numerous VL sequences, but do not put them together in distinct pairwise combinations.  That is to say, in the claims, there is not a direct combination of one specific VL sequence with one specific VH sequence.  Thus, the instant claims encompass antibody species that comprise different combinations of VH CDR sequences with VL CDR sequences that may or may not have the ability to bind to O-acetylated GD2 as required by the claims.  
State of the Relevant Art
As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy 
By the time of the filing of the instant application, it was well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3 “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
But absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.  As noted, method of making antibodies from any of a variety of species, including humans, to an antigen of interest were well known in the art.  Nevertheless, antibody binding to the same antigen, or even the same epitope on that antigen, can be accomplished with an impressively wide variety of antibody structures, even when the antibodies are limited to those from a particular source.  The skilled artisan therefore understood that antibodies from a variety of different sources may bind the same antigen and even mediate the same functional effects, but differ widely in the details of the structure of their antigen-binding sites, particularly in the amino acid sequence and length of VH-CDR3.
In addition, at the time of filing, it was known that there are many conventional anti-GD2 antibodies disclosed in the arts and all of these are comprised of six distinct CDR sequences.  Cheung et al. demonstrate three murine anti-GD2 antibodies with Kd’s of 5, 19 and 77 nM depending upon their sequence, with a higher density of positive charge in the binding pocket corresponding to higher affinities.  (Cheung, FEBS Letters 588 (2014) 288-297).  Similar to other antibodies, a skilled artisan would be 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). 

Summary of Species disclosed in the original specification 
The Specification describes the production and properties of numerous OAcGD2 antibodies comprising specific VH CDR1-3 sequences paired with specific VL-CDR1-3 sequences, or specific VH sequences paired with specific VL sequences (page 5).  The Specification does not, however, describe different combinations of 6 CDR sequences, or pairing of any of the disclosed VH sequences with any of the disclosed VL sequences as broadly encompassed by the instant claims.  

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, 
The genus of antibodies as claimed encompasses antibodies having variations of CDR sequences, VL and/or VH chains with sequences as defined in Claims 2 and 3.  It is well accepted in the arts that 6 distinct combination of CDR sequences are needed to form a function antigen binding domain of an antibody.  The instant claimed genus of antibodies include antibodies that are characterized by a partial CDR sequences.  Furthermore, the antibodies of claims 2 and 3 encompasses antibody define by a partial VH or VL sequence, or any recited VH sequence pairing with any recited VL sequence that can bind to OAcGD2.  A disclosure of a partial antibody does not permit a skilled artisan to predict the 6 CDR sequences that are required to form a functional antigen binding domain to bind to OAcGD2 as required by the instant claims.  Further, another problem here is without describing antibodies with specific VH and VL regions.  Rather, a two genera of antibody parts are described.  Moreover, the claims directed to antibodies reciting a partial antibody sequence does not permit a skilled artisan to envision the 6 specific CDR sequences that are necessary to form a functional antibody binding domain that can bind OAcGD2 as required by the instant claims.    
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and 
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody was the minimum structure essential for binding specificity.  
In addition, the applicants do not make any claims regarding the species of the constant regions of the antibody.  The Specification says the work started out with a mouse antibody.  Is this constant region chimeric?  Is it humanized?  Is it fully human?

For all of the reasons presented above, one of skill in the art would not know which of the countless other antibodies encompassed by the independent claim that met the highly general structural requirements of the claim would also be able to specifically bind human OAcGD2.  And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genera claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim  13 recites the limitation “said subject” and is dependent on Claim 11.  There is insufficient antecedent basis for this limitation in the claim, as the term “subject” is not in Claim 11.

Claim 20 recites the limitation “the subject” and is dependent on Claim 13, which, in turn, is dependent on Claim 11.  There is insufficient antecedent basis for this limitation in the claim, as the term “subject” is not in Claim 11.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” thus are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifications pages 20-21 states a kit comprising an immunoconjugate for an in vivo detection of cancer expressing the OAcGD2 ganglioside in a subject, for example an immunoconjugate comprising fluorophore or a radioisotope, notably for a diagnostic by imaging.  
In the following, the invention is described in more detail with reference to amino 
acid sequences, nucleic acid sequences and examples. However, no limitation of the invention is intended by the details of the examples. Rather, the invention pertains to any embodiment which comprises details which are not explicitly mentioned in the examples herein, but which the skilled person finds without undue effort.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 22 of copending Application No. 16466769 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims are directed to a method of treating cancer comprised administering an anti-OAcGD2 ganglioside antibody, wherein the antibodies are comprised of sequences that are the same as the instant claimed antibodies.  A claimed product is obvious over a patented method comprising the product.  Therefore, the instant claims are not patentably distinct from the issued claims.
Claim 4 of the ‘769 application states: “The method of claim 1, wherein the antibody recognizing the OAcGD2 ganglioside, a functional fragment or a derivative thereof, comprises a) a light chain variable region (VL) polypeptide having the amino acid sequence SEQ ID NO:1 and b) a heavy chain variable region (VH) having the amino acid sequence SEQ ID NO:2.”  SEQ ID NOs:1 and 2 are the same as instant SEQ ID NOs:112 and 76, respectively (see Specifications).  
Claim 5 of the ‘769 application states: “The method of claim 1, wherein the antibody recognizing the OAcGD2 ganglioside, a functional fragment or a derivative thereof, comprises the light chain variable region (VL) polypeptide having the amino acid sequence selected in the group comprising or consisting of SEQ ID NO:39 and SEQ ID NO: 40; and/or the heavy chain variable region (VH) having the amino acid 
SEQ ID NO:39 and 40 are the same as instant SEQ ID NOs:134 and 135, respectively.  Moreover, SEQ ID NOs:48, 49 and 50 in the ‘769 application are 100% matches with SEQ ID NOs:131, 132 and 133 of the instant application.    
Claim 8 of the ‘769 application states: “The method of claim 1, wherein the antibody recognizing the OAcGD2 ganglioside, a functional 4Docket No. 0752-1088 fragment or a derivative thereof, comprises the light chain variable region (VL) polypeptide having the amino acid sequence selected in the group comprising or consisting of SEQ ID NO: 34, SEQ ID NO: 35, SEQ ID NO: 36, SEQ ID NO: 37, SEQ ID NO: 38, SEQ ID NO:39 and SEQ ID NO: 40, and/or the heavy chain variable region (VH) having the amino acid sequence selected in the group comprising or consisting of SEQ ID NO: 41, SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO:44, SEQ ID NO:45, SEQ ID NO:46, SEQ ID NO: 47, SEQ ID NO:48, SEQ ID NO:49, SEQ ID NO:50 and SEQ ID NO: 51.”
The VL sequences from the ‘769 application each are all the same as the VL sequences in the instant application with 100% accuracy.  The VH sequences from the ‘769 application each are all the same as the VH sequences in the instant application with 100% accuracy.  All sequences are present and no additional ones are added.  They are even in the same order.  

Conclusion
No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE WU/Supervisory Patent Examiner, Art Unit 1643